               Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 1 of 10




 1                                                                             Hon. Ricardo S. Martinez

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT SEATTLE
 8    PATRICK LEONARD TIERNEY,                         Case No.: 20-CV-01245-RSM
 9                 Plaintiff,
         V.                                           DECLARATION OF SYNOVA M.L.
10                                                    EDWARDS IN SUPPORT OF MOTION TO
                                                      DISSOLVE TEMPORARY RESTRAINING
11    CARRINGTON MORTGAGE SERVICES,                   ORDER
      LLC; AZTEC FORECLOSURE
12    CORPORATION OF WASHINGTON, and                  NOTE ON MOTION CALENDAR:
      THE BANK OF NEW YORK MELLON                     OCTOBER 2, 2020
13    F/K/A/ THE BANK OF NEW YORK AS
      TRUSTEE FOR REGISTERED HOLDERS
14    OF CWABS, INC., ASSET-BACKED
      CERTIFICATES SERIES 2004-5,
15
                   Defendants.
16

17
              I, Synova M. L. Edwards, am an attorney with Wright, Finlay & Zak, LLP, the attorney of
18
     record for Defendants Carrington Mortgage Services, LLC ("Carrington") and The Bank of New
19
     York Mellon f/k/a the Bank of New York as Trustee for Registered Holders of CWABS, Inc.,
20
     Asset-Backed Certificate Series 2004-5 ("BONY") (hereafter collectively "Defendants"). In this
21
     capacity, I have been assigned the primary responsibility of handling this matter on behalf of
22
     Defendatns. Based on my personal involvement in this matter, I am intimately familiar with the
23

24

     DECLARATION OF SYNOVA M.L. EDWARDS                                          Wright, Finlay & Zak, LLP
     (20-CV-01245-RSM) — Page 1                                                  612 S. Lucile St., Suite 300
                                                                                         Seattle, WA 98108
                                                                                            (206) 946-8109
             Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 2 of 10




 1   facts and the issues involved in this case and, if called upon to do so, could and would

 2   competently testify to the truth of the facts set forth herein. I hereby declare:

 3       1. Upon review of client records, the trustee's sale originally set for April 17, 2020 was

 4           postponed until June 19, 2020 and then again until July 24, 2020.

 5       2. On July 23, 2020 I confirmed with the King County Superior Court that the initial

 6          payment of $1,889.51 was deposited into the registry.

 7       3. On August 18, 2020 following receipt of confirmation that this matter had been

 8          successfully removed, I emailed the Judge's Bailiff in King County Superior Court to

 9          confirm that the August 20, 2020 preliminary injunction hearing was stricken.

10       4. On August 19, 2020 the bailiff confirmed that the removal was showing on the docket

11          and the hearing was stricken. A copy of the Court's email attached hereto as Exhibit 1.

12       5. As of the date of this declaration I have had no communication with Plaintiff's counsel

13          regarding the resetting of the preliminary injunction hearing.

14      6. On September 24, 2020 our office checked with the King County Superior Court

15          Accounting Department who advised that there is currently $5,668.53 held in the

16          Registry for King County Superior Court Case No. 20-2-11324-7 SEA.

17          I declare under penalty of perjury under the laws of the State of Washington that the
18   foregoing is true and correct.
19                                                            Respectfully submitted,
20   Signed in Seattle, WA on September 30, 2020                  WRIGHT, FINLAY & ZAK, LLP

21
                                                              /s/ Synova M. L. Edwards
22                                                            Synova M. L. Edwards, WSBA# 43063
                                                              Attorney for Defendants
23

24

     DECLARATION OF SYNOVA M.L. EDWARDS                                             Wright, Finlay & Zak, LLP
     (20-CV-01245-RSM) —Page 2                                                      612 S. Lucile St., Suite 300
                                                                                            Seattle, WA 98108
                                                                                                (206) 946-8109
Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 3 of 10




                 EXHIBIT "1"
                   Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 4 of 10




From:                                Court, Ferguson <Ferguson.Court@kingcounty.gov>
Sent:                                Wednesday, August 19, 2020 8:00 AM
To:                                  Synova M.L. Edwards; Erica Krikorian; jcraft@logs.com
Cc:                                  Joseph T. McCormick III
Subject:                             RE: Important Message from Court - Ex Parte TRO Tierney v. Carrington, KCSC
                                     20-2-11324-7-SEA



Good morning, Counsel,

Thank you for the email. I now see the Notice filed in [CR under Docket #85. This is to confirm, the Preliminary
Injunction set on the Court's calendar for Thursday, 8/20/20 at 1:00 p.m. is stricken. The working papers will be recycled.

Respectfully,

Kiese L. Wilburn
Bailiff to Judge Marshall Ferguson I Department 31
King County Superior Court
King County Courthouse I E-713
516 3rd Avenue I Mailroom C-203
Seattle, Washington 98104
Phone: (206) 477-1513
Email: Ferguson.Court@kingcounty.gov
Web-site: https://www.kingcounty.gov/courts/superior-court/directory/judges/ferguson.aspx




       King County
  P    SUPERIOR COURT

IMPORTANT: In order to avoid inappropriate ex parte contact, you are hereby directed to forward this communication
to all other counsel/parties not already copied on this email.


From: Synova M.L. Edwards
Sent: Tuesday, August 18, 2020 5:06 PM
To: Court, Ferguson; Erica Krikorian ; jcraft@logs.com
Cc: Joseph T. McCormick III
Subject: RE: Important Message from Court - Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

[EXTERNAL Email Notice!] External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
Good Afternoon,

This matter was removed to Federal Court today — please confirm that that hearing on the preliminary injunction set for
August 20, 2020 has been stricken.

                                                                1
                    Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 5 of 10


Thanks,

Synova M.L. Edwards
Senior Associate Attorney - Washington
Licensed to Practice in Washington and Oregon




MI      WRIGHTFINLAY&ZAK''
         ATTORNEYS AT LAW


      certified
 WBENC NAM"IOLF
       LAW FIRM MEMBER

612 S. Lucile St., Suite 300
Seattle, WA 98108
Direct: (206) 946-8109


Wright, Finlay & Zak: Your Western Regional Counsel for California,
Nevada, Arizona, Washington, Oregon, New Mexico, Utah, Hawaii, Montana
and South Dakota

For escalated communications on matters, please contact the associate's supervising attorney, Laura Coughlin at IcoughlinPwrightlegal.net and
(206) 691-8663 Ext. 1006



From: Court, Ferguson [rnailto:Ferguson.Court@kingcountv.gov]
Sent: Tuesday, August 18, 2020 9:06 AM
To: Erica Krikorian; Synova M.L. Edwards; icraft@logs.com
Subject: Important Message from Court - Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA
Importance: High

Good Morning,

Yesterday, the Court received E-Working Copies for Carrington's Objection to Untimely Motion or, in the Alternative,
Response to Motion for Preliminary Injunction. However, we have not received the E-Working Copies (working papers)
for Plaintiff's Motion for Preliminary Injunction.

Please provide to the Court as soon as possible (not by email).

Thank you very much,

Kiese L. Wilburn
Bailiff to Judge Marshall Ferguson I Department 31
King County Superior Court
King County Courthouse I E-713
516 3rd Avenue I Mailroom C-203
Seattle, Washington 98104
Phone: (206) 477-1513
Email: Fer uson.Court • kin :count ov
Web-site: https://www.kingcounty.gov/courts/superior-court/directory/judges/ferguson.aspx

                                                                       2
                   Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 6 of 10




       King County
    Cal SUPERIOR COURT

IMPORTANT: In order to avoid inappropriate ex parte contact, you are hereby directed to forward this communication
to all other counsel/parties not already copied on this email.

Please be advised that the Clerk's Office does not provide working copies to the court, unless the parties sign up for
that additional service. It is the responsibility of the parties to make sure that the court receives working copies prior
to a hearing, in accordance with the rules. Please do not email working copies to the bailiff without prior permission.

    •   Judge Ferguson requires all proposed orders to be submitted in word document format.
    •   This Court does not accept emailed filings. Stipulations may be emailed after first requesting Court's approval.
    •   Only correspondence related to setting hearings with oral argument, notices of settlement, striking motions
        or in response to an email related to trial readiness may include the Bailiff.


From: Erica Krikorian <erica Pcreertgal.com>
Sent: Monday, July 20, 2020 12:03 PM
To: Court, Ferguson <Fer uson.Cour k n count .ov>
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

[EXTERNAL Email Notice! ] External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
We will go with Thursday, 8/20/20 at 1:00 pm.




From: Court, Ferguson <Ferguson.Court@kingcounty.gov>
Sent: Monday, July 20, 2020 12:02 PM
To: Erica Krikorian <erica • creerle al.com>
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

You are welcome. Just let me know which date/time works best.

Thank you,

Kiese L. Wilburn
Bailiff to Judge Marshall Ferguson I Department 31
King County Superior Court
King County Courthouse I E-713
(206) 477-1513
Ferguson.Court@kingcounty.gov

IMPORTANT: In order to avoid inappropriate ex-parte contact, you are hereby directed to forward this communication
to all other counsel not already copied on this e-mail.
                                                                 3
                   Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 7 of 10


From: Erica Krikorian <erica@creerlegal.com >
Sent: Monday, July 20, 2020 11:59 AM
To: Court, Ferguson <Ferguson.Court@kingcounty.gov>
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA


[EXTERNAL Email Notice! ] External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
Thank you!




From: Court, Ferguson <Ferguson.Court@kingcounty.gov>
Sent: Monday, July 20, 2020 11:59 AM
To: Erica Krikorian <erica@creerlegal.com >
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

Counsel,

Here are two available dates:

Thursday, 8/20/20 at 9:00 am or 1:00 pm

Friday, 8/28/20 at 9:00 am

Thank you,

Kiese L. Wilburn
Bailiff to Judge Marshall Ferguson I Department 31
King County Superior Court
King County Courthouse I E-713
516 3rd Avenue I Mailroom C-203
Seattle, Washington 98104
(206) 477-1513
Ferguson.Court@kingcounty.gov
Court's Web-site: https://www.kinqcourity.gov/courts/superior-court/directoryfiudges/ferquson.ospx

Judge Ferguson will not be available:                 — August 14, 2020. Please do not note motions without oral
argument during this time unless it is               ncy. Thank you,




        King County
  P ti SUPERIOR COURT

IMPORTANT: in order to avoid inappropriate ex-parte contact, you are hereby directed to forward this communication
to all other counsel not already copied on this e-mail.
                                                                 4
                   Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 8 of 10


    •    Judge Ferguson requires all proposed orders to be submitted in word document format.
    •    All working papers must be submitted through e-working copies to Judge Ferguson.
    •    This Court does not accept emailed filings. Stipulations may be emailed after first requesting Court's approval.
         Follow the local court rules that can be found on the King County Superior Court Clerk's web page.
    •    Only correspondence related to setting hearings with oral argument, notices of settlement, striking motions
         or in response to an email related to trial readiness may include the Bailiff.




From: Erica Krikorian <erica@creerlegal.corn>
Sent: Monday, July 20, 2020 11:40 AM
To: Court, Ferguson <Ferguson.Court@kingcounty.gov>
Subject: FW: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA


[EXTERNAL Email Notice! ] External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
This is a new matter that has been assigned to Judge Ferguson. The case alleges wrongful conduct on behalf of
Carrington Mortgage Services and Aztec Foreclosure Corporation in connection with an attempt to foreclose on the
plaintiff's home. A foreclosure auction is now scheduled for July 29. There is a motion for a TRO (restraining the auction)
pending in the exparte department. In order to issue the TRO, the exparte department needs a date from you for a
follow up hearing in your court. Can you provide me with that date?

Thank you,

Erica St. Louis




From: Kuvac, Catherine <Catherine.Kuvac@kingcounty.gov> On Behalf Of SCEXPARTEPHONE
Sent: Monday, July 20, 2020 11:29 AM
To: Erica Krikorian <ericaPcreerlegal.com >
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

You have to inquire with your IC judge for the date and time... I believe your IC Judge is Judge Ferguson.



From: Erica Krikorian <erica@creerlegal.com >
Sent: Monday, July 20, 2020 11:25 AM
To: SCEXPARTEPHONE <SCEXPARTEPHONE@kingcounty.gov>
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA


[EXTERNAL Email Notice! I External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
Does this work?




                                                                 5
                   Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 9 of 10

From: Kuvac, Catherine <Catherine.Kuvac(ackingcounty.gov> On Behalf Of SCEXPARTEPHONE
Sent: Monday, July 20, 2020 11:15 AM
To: Erica Krikorian <erica@creerlegal,corn>
Cc: SCEXPARTEPHONE <SCEXPARTEPHONE@kingcounty.gov>
Subject: RE: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

Hello,

Clarification per court, we need to have a return date from your IC Judge and an return hearing order in your proposed
order. Please resend.

Ex Parte Department Staff


From: Kuvac, Catherine On Behalf Of SCEXPARTEPHONE
Sent: Monday, July 20, 2020 9:09 AM
To: Moore, Bradford <bramoore@kingcountv.gov>
Cc: SCEXPARTEPHONE <SCEXPARTEPHONE@kingcounty.gov>
Subject: FW: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA

Good Morning Commissioner,

Please review, I do not see a hearing date on the proposed Order.

Thank you.

Cathy K.


From: Erica Krikorian <erica@creerlegal.com >
Sent: Monday, July 20, 2020 8:48 AM
To: SCEXPARTEPHONE <SCEXPARTEPHONE@kingcounty.gov>
Subject: Ex Parte TRO Tierney v. Carrington, KCSC 20-2-11324-7-SEA


[EXTERNAL Email Notice! ] External communication is important to us. Be cautious of phishing attempts. Do not click or open
suspicious links or attachments.
I am counsel for the plaintiff in the matter entitled Tierney v. Carrington, KCSC 20-2-11324-7-SEA. The case arises out of
the Carrington's efforts to foreclose on the plaintiff's home. A foreclosure auction is scheduled for this Friday, July 24.
Carrington has refused to continue the auction, even with the current COVID restrictions. As such, on Friday July 17, I
filed a motion for a TRO seeking to restrain the July 24 auction (copy attached). Later that afternoon, I received an email
stating that the motion was not eligible for filing via the clerk and needs to be presented in person. I apologize for the
error. Based upon my review of the May 27, 2020 Emergency Order #18, I thought that I was precluded from presenting
the motion in person and that it would be heard via phone conference.

I filed a proposed order the motion, copy attached.

The complaint and TRO were sent out for service on Friday. I called ABC this morning to get a copy of the proofs, at
which time I learned of a problem with service. They are reserving this morning. If we have a hearing time, I can include
the new notice in the package being reserved.

Please let me know, based upon the new COVID guidelines, how I should re-submit the motion so that it can be heard as
soon as possible.


                                                                 6
                  Case 2:20-cv-01245-RSM Document 11-2 Filed 09/30/20 Page 10 of 10



Thank you,

Erica Krikorian




[EXTERNAL This email originated outside the network. Please use caution when opening any attachments or responding
to it.]
[EXTERNAL This email originated outside the network. Please use caution when opening any attachments or responding
to it.]




                                                         7
